Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to
AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
2. 	The Information Disclosure Statement submitted on 11 December 2019 has been considered by the Examiner. 

Claim Rejections - 35 USC § 102
3. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

4. 	Claims 1 and 7-8 are rejected under 35 U.S.C. 102 (a)(1) and (a)(2) as being anticipated by Daniels et al. (US 2020/0353239 A1).
Regarding claim 1, Daniels teaches a garment for controllably positioning electrodes for electrical stimulation (electrical signals are applied to electrodes on a haptic human machine interface (HHMI) garment such as a sleeve or body suit [0044, 0243, FIG. 3A-3C, FIG. 23]. The electrodes can be included on an insert to be positioned relative to the housing such that is benefits the user’s specific application [0331]), the garment comprising:

two or more conductive electrodes disposed on the base material and configured to contact the user's skin (electrodes disposed on the garment contact the user’s skin [0243, FIG. 23]); and 
conductive pathways printed on the base material and configured to couple the conductive electrodes to a plurality of conductive buttons (the HHMI garment comprises conductive wires or traces leading to the electrodes [0245, 0370-0371, FIG. 24B]. Furthermore, the conductive wires connect the electrodes patterns to female snap connectors [0337, 0370-0371, 0468, FIG. 111]).
Regarding claim 7, Daniels teaches wherein the conductive pathways are insulated from the user by the base material (the fabric of the garment is electrically insulating [0012]).
Regarding claim 8, Daniels teaches wherein the conductive pathways are disposed between layers of the base material (wiring layers which provides an outer covering for the conductive wires [0022, 0410]).

Claim Rejections - 35 USC § 103
5. 	 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6. 	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Daniels et al. in view of Funahashi et al. (US 2020/0386707 A1).
Regarding claim 2, Daniels teaches the garment of claim 1. Daniels does not explicitly teach wherein the conductive electrodes and the conductive pathways are printed onto the base material with a nano-silver glue.
The prior art by Funahashi is analogous to Daniels, as they both teach electrodes for biological or physiological purposes ([0006]). 
Funahashi teaches wherein the conductive electrodes are printed onto the base material with a nano-silver glue ([0049]). 
Funahashi does not explicitly teach wherein the conductive pathways are printed onto the base material with a nano-silver glue. However, the Examiner respectfully submits that it would have been obvious to a person having ordinary skill in the art to utilize Funahashi’s nano-silver glue to print the conductive pathways onto the base material. This would provide similar improvements to conductive pathways, as seen 
Regarding claim 3, Daniels teaches wherein the conductive electrodes further comprise a plurality of conductive electrodes printed upon each other ([0009, 0086, FIG. 27D]) and configured to dispose an outer surface of the conductive electrodes away from the base material (the sleeve comprises electrodes that have an outer surface that faces away from the sleeve [FIG. 20, FIGS. 21, 0074-0075]).

7. 	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Daniels et al. in view of Begriche et al. (US 2018/0249767 A1).
Regarding claim 4, Daniels teaches the garment of claim 1. Daniels does not explicitly teach wherein the conductive electrodes are disposed on an intermediate layer configured to dispose the conductive electrode away from the base material. 
The prior art by Begriche is analogous to Daniels, as they both teach electrodes and conductive pathways disposed on a garment ([abstract]).
Begriche teaches wherein the conductive electrodes are disposed on an intermediate layer configured to dispose the conductive electrode away from the base material (the electrodes 830 can be coupled to an elastic band layer 850 which is stitched, laminated, bonded, or otherwise attached to the garment ([0106, 0131]).
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Daniels’ electrodes to be disposed away from the base material through the use of an elastic band layer, as taught by Begriche. The benefit of the elastic band will provide an extra layer which can help prevent discomfort during electrode stimulation. The elastic band may also provide a tighter or secure fit between the electrodes and the user.

s 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Daniels et al. in view of Asnis et al. (US 2018/0279951 A1). 
Regarding claim 5, Daniels teaches the garment of claim 1. Daniels does not explicitly teach wherein the conductive electrodes are printed on an elastic band having greater elasticity than the base material. 
The prior art by Asnis is analogous to Daniels, as they both teach garments including electrodes which can measure a user’s physiological data ([abstract, 0002]). 
Asnis suggests wherein the conductive electrodes are printed on an elastic band having greater elasticity than the base material (the electrodes can be positioned at any location or configuration within the garment 100 [0030]. In this case, the electrodes can be positioned on the elastic bands 108 / 455 / 460 / 465 / 470 [0027, 0048, FIG. 1A, FIG. 4B]. Furthermore, the segments of the garment comprise their own elastic modulus. For example, a second segment of the garment can have a greater elastic modulus than the elastic modulus of the first segment [0028-0029]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Daniels’ electrode to be positioned on an elastic band, as taught by Asnis. The benefit of this modification will allow the elastic band to compress or secure the garment and the electrode to user’s body. Furthermore, it would have been obvious to modify the elastic band and the base 
Regarding claim 6, Asnis teaches wherein the elastic band is integrated into the base material (the collar elastic band 455 is integrated into the base garment 400 as seen on figure 4B [0048]).

9. 	Claims 9-10, and 15-17 is rejected under 35 U.S.C. 103 as being unpatentable over Daniels et al.
Regarding claim 9, Daniels teaches the garment of claim 1. Daniels does not explicitly teach wherein the conductive pathways are disposed on an outer surface of the base material and the conductive electrodes are disposed on an inner surface of the base material. However, the Examiner respectfully submits that, as Daniels teaches the use of conductive pathways and conductive electrodes, configuring the position of the conductive pathways and the conductive electrodes on the garment would be a matter of rearranging the known elements without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan. The advantage of such modification will allow for an improved contact between the user’s skin and the electrode. Furthermore, this modification will prevent the conductive pathways from rubbing against the user’s skin causing possible discomfort (please see MPEP 2144.04).  

 an elastic garment (sleeve with elastic fabric [0245]) comprising: 
two or more conductive electrodes disposed onto a base material and configured to contact a user's skin (electrodes disposed on the garment contact the user’s skin [0243, FIG. 23]); 
conductive pathways printed on the base material and configured to couple the conductive electrodes to at least two conductive buttons (the HHMI garment comprises conductive wires or traces leading to electrodes [0245, 0370-0371, FIG. 24B]. Furthermore, the conductive wires connect the electrodes patterns to female snap connectors [0337, 0370-0371, 0468, FIG. 111]); 
a control module configured to provide an electrical current to the two conductive electrodes via the conductive pathways (the TENS unit comprises a centralized cpu which controls the electrical energy to the electrodes via the conductive wires [0337]). 
Daniels does not explicitly teach the control module being detachably coupled to the conductive buttons. However, Daniels does teach the control module being detachably coupled to the garment (centralized cpu can be remote from or worn by the user [0342]). Therefore, the Examiner respectfully submits that it would have been obvious to a person having ordinary skill in the art to detachably couple the control module to the conductive buttons. The advantage of this modification will allow the control module to strip off data relative to location of the conductive buttons. 

Regarding claim 16, Daniels teaches wherein the conductive pathways are disposed between layers of the base material (wiring layers which provides an outer covering for the conductive wires [0022, 0410]).
Regarding claim 17, Daniels suggests the system of claim 10. Daniels does not explicitly teach wherein the conductive pathways are disposed on an outer surface of the base material and the conductive electrodes are disposed on an inner surface of the base material. However, the Examiner respectfully submits that, as Daniels teaches the use of conductive pathways and conductive electrodes, configuring the position of the conductive pathways and the conductive electrodes on the garment would be a matter of rearranging the known elements without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan. The advantage of such modification will allow for an improved contact between the user’s skin and the electrode. Furthermore, this modification will prevent the conductive pathways from rubbing against the user’s skin causing possible discomfort (please see MPEP 2144.04).     

11 is rejected under 35 U.S.C. 103 as being unpatentable over Daniels et al. in view of Funahashi et al.  
Regarding claim 11, Daniels suggests the garment of claim 10. Daniels does not explicitly teach wherein the conductive electrodes and the conductive pathways are printed onto the base material with a nano-silver glue.
The prior art by Funahashi is analogous to Daniels, as they both teach electrodes for biological or physiological purposes ([0006]). 
Funahashi teaches wherein the conductive electrodes are printed onto the base material with a nano-silver glue ([0049]). 
Funahashi does not explicitly teach wherein the conductive pathways are printed onto the base material with a nano-silver glue. However, the Examiner respectfully submits that it would have been obvious to a person having ordinary skill in the art to utilize Funahashi’s nano-silver glue to print the conductive pathways onto the base material. This would provide similar improvements to conductive pathways, as seen from the electrodes that are printed with nano-silver glue (See MPEP 2143 C. Use of Known Technique to Improve Similar Devices). The benefit of using nano-silver glue can provide an electric current to Daniels’ conductive electrodes and conductive pathways that is suitable for taking a biological measurements concerning blood or glucose concentration in the blood ([0006, 0049-0050]).

11. 	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Daniels et al. in view of Begriche et al.

The prior art by Begriche is analogous to Daniels, as they both teach printed electrodes and conductive pathways disposed on a garment ([abstract]). 
Begriche teaches wherein the conductive electrodes are disposed on an intermediate layer configured to dispose the conductive electrode away from the base material (the electrodes 830 can be coupled to an elastic band layer 850 which is stitched, laminated, bonded, or otherwise attached to the garment ([0106, 0131]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the electrodes suggested by Daniels to be disposed away from the base material through the use of an elastic band layer, as taught by Begriche. The benefit of the elastic band will provide an extra layer which can help prevent discomfort during electrode stimulation. The elastic band may also provide a tighter or secure fit between the electrodes and the user.

12. 	Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Daniels et al. in view of Asnis et al. 
Regarding claim 13, Daniels suggests the garment of claim 10. Daniels does not explicitly teach wherein the conductive electrodes are printed on an elastic band having greater elasticity than the base material. 
The prior art by Asnis is analogous to Daniels, as they both teach garments including electrodes which can measure a user’s physiological data ([abstract, 0002]). 

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Daniels’ electrode to be positioned on an elastic band, as taught by Asnis. The benefit of this modification will allow the elastic band to compress or secure the garment and the electrode to user’s body. Furthermore, it would have been obvious to modify the elastic band and the base material suggested by Daniels in view of Asnis to have a different elastic modulus, as further taught by Asnis. This will allow the elastic band material to be modified with an elastic modulus that is greater than the elastic modulus of the base material. The advantage of this modification will allow the elastic band to have enough elasticity to tightly hold the plurality of electrodes and fit around the user’s base garment material.
Regarding claim 14, Asnis teaches wherein the elastic band is integrated into the base material (the collar elastic band 455 is integrated into the base garment 400 as seen on figure 4B [0048]).  

Statement on Communication via Internet

"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
Please refer to MPEP 502.03 for guidance on Communications via Internet.

Conclusion
14. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        

/ANKIT D TEJANI/Primary Examiner, Art Unit 3792